Citation Nr: 1744980	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-13 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for a traumatic chorioretinal scar of the left eye.

2.  Entitlement to service connection for a right eye disability. 

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from May 1988 to March 1993 and from January 2005 to June 2006, with additional period of National Guard service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The August 2010 rating decision continued a 30 percent rating for a traumatic chorioretinal scar of the left eye.  The October 2011 rating decision denied service connection for a right eye disability and an increased rating for his already service-connected PTSD.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in October 2015.  A copy of the hearing transcript is of record.

The case was previously before the Board in December 2015 when it was remanded for additional development.  Regarding the claims for service connection for a right eye disability and an increased rating for PTSD, the RO was previously requested to resend the March 4, 2015 SOC to the Veteran's current address of record and advise the Veteran that he must perfect his appeal of those issues to the Board.  According to VBMS, the March 4, 2015 SOC was resent on February 9, 2016.  A VA Form 9, Substantive Appeal, regarding both issues was received by VA on April 11, 2016.  If a written document subject to a filing deadline is received at the RO without a postmark, the postmark is assumed to be five days prior to the date stamp, not counting weekends and holidays.  38 C.F.R. § 20.305 (2016).  Thus the Veteran's substantive appeal was timely.  Although the RO certified the increased rating issue on appeal, the RO did not certify the claim for service connection for a right eye disability or request a 646 regarding that claim.  

In addition, in a January 2016 VA Form 9, the Veteran requested a videoconference hearing regarding service connection for a right eye disability and an increased rating for PTSD.  However, in the April 2016 VA Form 9, the Veteran indicated that he did not want a Board hearing.  As the record does not contain any subsequent requests for a hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2016).  

In June 2017, the Veteran filed a new claim for service connection for traumatic brain injury (TBI).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), as development appears to be ongoing; hence, it is not on appeal before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must once again be remanded.

The issue of service connection for a right eye disability has not been certified to the Board.  When a veteran appeals to the Board, he "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  38 C.F.R. § 20.600.  When an appellant has appointed a representative, the RO gives the representative an opportunity to review the appeal and submit a statement regarding the appeal prior to certification and/or after receiving new evidence requiring additional action or completing an action on a Board remand.  VA Adjudication Procedure Manual, M21-1, Part I.5.F.27.a.  Georgia Department of Veterans Services has not yet been offered the opportunity to submit evidence and argument in support of the Veteran's claim for service connection for a right eye disability, and must be provided the opportunity to do so on remand.  See 38 C.F.R. § 20.600.

The Veteran has more recently claimed that he has blurry vision as a result of a traumatic brain injury (TBI).  The Veteran has filed a separate claim for service connection for TBI which is not yet resolved.  It would, therefore, be premature and prejudicial for the Board to consider the issue of service connection for a right eye disability at this time.  Thus, the case must be remanded pending adjudication of the TBI claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)

The record suggests that additional service treatment records may be outstanding relating to his service with the National Guard.  The Board notes that VA has attempted to obtain these records, but was advised that the request has not been processed and would be processed in the order received.  Thus the claim for service connection will also be remanded to determine if additional service records exist.

The Board notes that the Veteran's current claim for an increased rating of the left eye is inextricably intertwined with the above-noted claim for service connection for a right eye disability.  That is, the rating schedule for disabilities of the eye considers whether one or both eyes are service-connected and determines the appropriate rating percentage based on the impairment associated with each service-connected eye.  See 38 C.F.R. §§ 4.75, 4.79.  Therefore, a rating cannot be assigned to the Veteran's left eye until the issue of service connection for the right eye has been resolved.  The Veteran's claim for a TDIU is also contingent on resolution of his additional claims, to include service connection for the right eye, as impairment from this condition, if service-connected, would need to be considered in determining whether the Veteran is capable of gainful employment.  As the right eye claim requires further action, adjudication of rating for the left eye as well as TDIU is premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other).

With regard to the Veteran's claim for a higher rating for PTSD, following the most recent SOC dated in March 2015, the Veteran contended that his disability has worsened.  The Board notes that additional relevant evidence has been associated with the Veteran's claims file.  This evidence includes a September 2017 VA examination report and VA treatment records dated through September 2017, which have not been considered by the AOJ with respect to the issue of entitlement to a higher rating for the service-connected PTSD.  Although the Veteran's initial substantive appeal was received after February 2, 2013, the automatic waiver of initial RO consideration does not apply, because in this case, the evidence was obtained by the VA, rather than submitted by the Veteran.  See 38 C.F.R. § 20.1304(c) (2016) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative"). 

In addition, it appears there may be additional symptomatology not yet addressed as well as possible additional outstanding VA treatment records.  Of note, in a September 2017 VA treatment record subsequent to the September 2017 VA examination, the Veteran complained of somatic symptoms as a result of his psychiatric condition and had an upcoming appointment with his mental health provider.  Thus on remand, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding service treatment and personnel records from his service with the National Guard from all appropriate sources.  All efforts to obtain these records should be fully documented.  Any records obtained should be associated with the file.  If records are unavailable, a negative reply is requested and should be associated with the electronic file.

2.  Obtain the Veteran's VA treatment records for the period from September 2017 through the present and associate them with the claims file.

3.  Contact the Veteran's representative from Georgia Department of Veterans Services in order to obtain a VA Form 646 or other written argument in support of the Veteran's appeal regarding service connection for a right eye disability.  If the representative cannot be contacted, the Veteran should be so notified by letter and given the opportunity to appoint another representative to ensure that his due process rights are protected.

4.  After completing the above, as well as any additional development that may be indicated, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate amount of time to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






